People v Lashley (2018 NY Slip Op 08507)





People v Lashley


2018 NY Slip Op 08507


Decided on December 12, 2018


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 12, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

LEONARD B. AUSTIN, J.P.
SHERI S. ROMAN
COLLEEN D. DUFFY
LINDA CHRISTOPHER, JJ.


2016-02201
 (Ind. No. 3874/14)

[*1]The People of the State of New York, respondent,
vTony Lashley, appellant.


Paul Skip Laisure, New York, NY (De Nice Powell of counsel), for appellant.
Eric Gonzalez, District Attorney, Brooklyn, NY (Leonard Joblove and Morgan J. Dennehy of counsel; Robert Ho on the brief), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Kings County (Betty J. Williams, J.), rendered February 11, 2016, convicting him of attempted murder in the second degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant's valid waiver of his right to appeal precludes review of his contention that the sentence imposed was excessive (see People v Bradshaw, 18 NY3d 257, 264-267; People v Lopez, 6 NY3d 248, 255; People v Brown, 122 AD3d 133).
Although the defendant's contention that the Supreme Court failed to exercise its discretion at sentencing (see People v Farrar, 52 NY2d 302, 308) survives the defendant's valid waiver of his right to appeal (see People v Vasquez, 131 AD3d 1076, 1077; People v Gary, 106 AD3d 932, 933; People v Nolcox, 40 AD3d 1128), that contention is unpreserved for appellate review (see People v Cesar, 131 AD3d 223, 227; People v Gary, 106 AD3d at 933), and, in any event, is without merit. The record demonstrates that the sentencing court providently exercised its discretion at sentencing (see People v Vasquez, 131 AD3d at 1077; People v Gray, 51 AD3d 945).
AUSTIN, J.P., ROMAN, DUFFY and CHRISTOPHER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court